Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Sunjeev Sikand on 04/06/21.
4.	The application has been amended as follows: 

Claim 1
A method comprising: 
providing a plurality of tristructural-isotropic fuel particles; 
mixing the plurality of tristructural-isotropic fuel particles with silicon carbide powder and at least two different rare earth oxide neutronic poisons to form a precursor mixture in which the silicon carbide powder separates at least one of the plurality of tristructural-isotropic fuel particles embedded in the silicon carbide powder from the other tristructural-isotropic fuel particles embedded in the silicon carbide powder; and 
compacting the precursor mixture at a predetermined pressure and temperature to form a fuel element in which the silicon carbide powder becomes a silicon carbide matrix having a density substantially equal to the theoretical density of stoichiometric silicon carbide and having pockets of porosity of not more than 4%, 

wherein 203, and
wherein the rare earth neutronic poisons are in an amount of up to 6 weight percent.

Claim 3
The method according to claim 1, wherein the rare earth oxide neutronic poisons include rare earth oxides having a large neutron capture cross-section and a silicon carbide a 

Claim 7 
The method according to claim 1, wherein one or more of the rare earth oxide neutronic poisons are 

Claim 10
The method according to claim 1, wherein the precursor mixture includes the rare earth oxide neutronic poisons in an amount up to 10 weight percent of a 

Claim 11
The method according to claim 1, wherein a a 

Claim 12	


Claim 14
A nuclear fuel comprising: 
a fuel element comprising a plurality of tristructural-isotropic fuel particles intermixed in a silicon carbide matrix, 
wherein the silicon carbide matrix separates a least one of the plurality of tristructural- isotropic fuel particles embedded in the silicon carbide matrix from the other tristructural-isotropic fuel particles embedded in the silicon carbide matrix, 
wherein the silicon carbide matrix has a density substantially equal to the theoretical density of stoichiometric silicon carbide and has pockets of porosity of not more than 4%, 
wherein the pockets include at least two different rare earth oxide neutronic poisons, 
wherein at least one of the rare earth rare earth oxide neutronic poisons is Eu203, and
wherein the rare earth neutronic poisons are in an amount of up to 6 weight percent.


Election/Restrictions
5.	Claim 14 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1, 3-8, 10-11, and 13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
6.	Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/21/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: Regarding claim 21, the prior art applied in the office action dated 10/30/2020 fails to teach or suggest the recited combination of poisons and their corresponding weight percent (the cited art suggests a much larger poison concentration). Regarding claims 1 and 14, Hong (cited on attached PTO-892) suggests including in a nuclear fuel two different neutronic poisons, but Hong and the art previously made of record in the file fails to teach or suggest the recited weight percent for a burnable poison mixture in TRISO nuclear fuel.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M DAVIS/Primary Examiner, Art Unit 3646